THEA                 NE-Y     ENERAL




Hon. Homer Garrison, Jr., Director
Texas Department of Public Safety
Austin, Texas       Opinion No. V-1390
                     Re:   Applicability of the stat-
                           utory automatic driver's
                           license suspension to a
                           person involved in~an ac-
                           cident with an attended
                           vehicle but involving no
                           personal Injury and who
                           leaves the scene of the
Dear Sir:                  accident without stopping.
          In your recent request ou ask whether Section
24(a)4 of Article 6687b, V.C.S., fautomatic suspension of
driver's license) applies to one convicted under Sections
39 and 40 of Article 6701d, V.C.S., (failure to stop when
in an accident where there Is no personal injury) as well
as to one convicted under Sections 38 and 40 of Article
6701d, V.C.S., (failure to stop when In an accident in-
volving personal Injury).
            Section 24(a)4, Article 6687b, reads:
          "(a) The license of any person shall be
     automatically suspended upon final conviction
     of any of the following offenses:
          II
           . . .
          "4. A conviction of a driver of a motor
     vehicle Involved in an accident or collision
     upon a charge of failure to stop, render aid,
     and disclose his identity at the scene of said
     accident or collision." (Emphasis added through-
     out this opinion.)
            Section 38 of Article 6701d provides:
          "(a) The driver of any vehicle involved
     in an accident resulting in injury to or death
     of any person shall immediately stop such vehicle
Hon. Homer Garrison, Jr., page 2 (V-1390)


    at the scene of such accident or as close
    thereto as possible but shall then forth-
    with return to and in every event shall
    remain at the scene of the accident until
    he has fulfilled the requirements of Sec-
    tion 40. Every such stop shall be made
    without obstructing traffic more than is
    necessary.
         "(b) Any person failing to stop or
    to comply with said requirements under
    such circumstances shall upon conviction
    be punished by imnrlsonment In the neni-
    tentiarg not to exceed five (5) years or in
    jail not exceeding one (1) year or by fine
    not exceeding Five Thousand ($5,000.00) Dol-
    lars, or by both such fine and imprisonment."
         Section 39 of Article 6701d provides:
          "The driver of any vehicle involved in
    an accident resulting onlr in damaRe to a
    vehicle which is driven or attended bv anv
    person shall immediately stop such vehlcli
    at the scene of such accident or as close
    thereto as possible but shall forthwith re-
    turn to and in every event shall remain at
    the scene of such accident until he has ful-
    filled the requirements of Sectlon 40. Every
    such stop shall be made without obstructing
    traffic more than is necessary. Any person
    failing to stop or to comply with said require-
    ments under such circumstances shall be guilty
    of a misdemeanor."
         Section 40 of Article 670ld says:
        "The driver of any vehicle Involved In
   an accident resulting in injury to or death
   of any person or damaRe to any vehicle which
   Is driven or attended by any person shall give
   his name, address, and the registration number
   of the vehicle he is driving and shall upon
   request and if available exhibit his operator's,
   commercial operator's, or chauffeur's license
   to the person struck or the driver or occupant
   of or person attending any vehicle collided with
   and shall render to any person injured in such
   accident reasonable assistance, Including the
   carrying, orthe making of arrangements for the
Hon. Homer Garrison, Jr., page 3 (V-1390)


     carrying, of such person to a physician3
     surgeon, or hospital for medical or sur-
     gical treatment if it is apparent that
     such treatment Q! necessary or if such
     carrying is requested by the injured per-
     son.
           In order to fully understand Section 24(a)4
of Article 668713,we must look to its history and that
of the related act, Article 67Old, Sections 38, 39 and
40. This latter act repealed Article 1150, V.P.C.,
which made punishable the offense of failure to stop,
render aid, and disclose the driver's identity. Atty.
Gen. Op. V-700 (1948). Article 66@b was passed in
1941 and prescribed an automatic additional penalty
for a person violating Article 1150, V.P.C. 'Article
1150 was enacted In 1917 and provides:
          'vhenever an automobile, motorcycle
    or other motor vehicle whatsoever, regard-
    less of the power by which the same may be
    propelled, or drawn, strikes any person or
    collides with any vehicle containing a per-
    son, the driver of, and all persons In con-
    trol of such automobile, motor vehicle or
    other vehicle shall stop and shall render
    to the person struck or to the occupants
    of the vehicle collided with all necessary
    assistance Including the carrying of such
    person or occupants to a physician or sur-
    geon for medical or surgical treatment, if
    such treatment be required, or if such carry-
    ing is requested by the person struck or any
    occupant of the vehicle collided with; and
    such driver and person having or assuming
    authority of such driver shall further give
    to the occupant of such vehicle or person
    struck, if requested at the time of such
    striking or collision or immediately there-
    after, the number of such automobile, motor-
    cycle or motor vehicle, also the name of the
    owner thereof and his address, the names of
    the passenger or passengers not exceeding
    five in each automobile or other vehicle, to-
    gether with the address of each one thereof.
    Any person violating any provlslon of this
    article Is punishable by imprisonment in the
    penitentiary not to exceed five years or in
    jail not exceeding one year or by fine not
 Hon. Homer Garrison, Jr., page 4 (V-1390)



          exceeding five thousand dollars or by both
          such fine and imprisonment."
           ,UnderArticle 1150, In the event a driver was
 involved in a collision, he was required to:
                     Stop his vehicle
                2'   Render necessary aid
               ii
                3    Give information as to his Identity.
          The violation of any of these requirements was
denounced as a crime. The fact that no one was inj,ured
in the accident did not alter the requirement imposed up-
on the driver and persons in control to stop or else be
in violation of Article 1150. It was so stated in Morgan
-- State, 145 Tex. Grim. 276, 167 S.W.2d 765 (1943), the
v.
Court saying:
            "The gist of the herein charged offense
      Is a failure to stop after having struck some-
      thing or some one with an automobile, and we
      have heretofore said in Moore v. State, 140
      Tex. Cr. R. 482, 145 S.W.2d 887, 888, that
       IIn the first place it was appellant's duty
      to stop, wardless    of whether or not anyone
      was inured    see Garcia v. State, 131 Tex.Cr.
      iTFtr%-'9 S.W.2d 977; Bevil v. State B39 Tex.
      Cr. R: 5137, 141 S.W.2d 362, 363.1 . a * .'I
          It was this Act to which Section 24(a)4 of
Article 6687b applied. In 1947, when Sections 38, 39 and
40 of Article 6701d were passed, Section 38 in conjunction
with Section 40 maintained the same general scope of Artl-
cle 1150, whereas Section 39 in conjunction with Section
40 carved out a smaller offense from one of the situations
originally embraced in Article 1150. These Articles made
two classifications of drivers Involved in accidents. Sec-
tion 38 in conjunction with Section 40 applies to drivers
in collisions involving ersonal injury. Section 39 in
conjunction with SectionEt-
                          0 applies to drivers involved
in collisions where only nronerts damane results therefrom.
          It is illogical to presume that the Legislature
would create a misdemeanor offense, finable only, from
$1.00 to $200.00, from the general condition originally
set out as a felony and intend for Section 24(a)4 of Ar-
ticle 6687b, to apply thereto now , without making specific
reference to such fact. It wil! be noted that only Sec-
tions 38 and 40 of Article 670ld constitute the felony of-
fense which was originally encompassed in Article 1150.
     \

..




         Eon. Homer Garrison, Jr., page 5~ (V-1390)


         Nowhere is it specifically stated that Section 24(a)4
         of Article 6687b shall apply to Section 39, Article
         670ld.

                   Although the rule of'strict construction of
         penal statutes has been re!axed somewhat in Texas,still
         it Is not proper to extend the penal statute to embrace
         acts or conduct not clearly included within the prohibi-
         tion of the statute.
                   Section 39 of Article 6701d applies to acci-
         dents In which there is no personal Injury Involved.. Mb
         aid, as mentioned In Article 6687b, could be logically
         rendered to the injured as set out In Section 40 of Arti-
         cle 670ld, for no aid is required. Aptdescriptive word8
         for the offense set out in Sections 39 and 40 could be
         failure to ston and give ldentlflcatlon In an accident
         Involving only property damage. The descriptive words
         set out in Section 24, Subdivision 4 of Article 6687b
         are failure to stop, render aid and give identification.
         These latter words ap ly more appropriately to Sections
         38 and 40 of Article %701d where personal injury is a
         requisite to the offense.
                   A conviction for any of the five offenses under
         Section 24 of Article 6687b results in an automatic sus-
         pension of driver's license. All five of these offenses
         can carry a jell or prison sentence. If Subdivision 4
         were to apply to Sections 39 and 40 of Article 670ld, it
         would be the only offense in the group which did not oar-
         ry a potential jail or prison sentence. We feel that the
         Legislature never intended to automatically suspend one's
         driver's license for a single violation which Is not con-
         sidered severe enough to carry a possible jail or prison
         sentence. This is well indicated by the grouping of of-
         fenses in Section 24 of Artlole 66%7b, and would tend to
         show the legislative Intent to apply Subdivision 4 to
         Section 38 and Section 40 of Article 6701d u.

                                 SUMMARY
                   Section 24, Subdivision 4 of Article
              6687b (automatic suspension of driver's ll-
              cerise)does not apply to a person convicted
              under Sections 39 and 40 of Article 670ld
                                                   ‘,




Hon. Homer Garrison, Jr., pkge 6 (V-1390)


     (failure to stop when involved ir.an
     accident with an attended vehicle where
     there is no personal Injury), which is
     a misdemeanor offense.
APPROVED:                      Yours very truly,
Red McDaniel                     PRICE DANIEL
State Affairs Division         Attorney General

E. Jacobson
Reviewing Assistant
                               BY
Charles D. Mathews             Milton Richardson
First Absistant                        Assistant

MR/jmc/rt